United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 12, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 04-40480
                         Summary Calendar



PHILIP GERALD BIQUET,

                                    Petitioner-Appellant,

versus

DOUG DRETKE, DIRECTOR,
TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
CORRECTIONAL INSTITUTIONS DIVISION,

                                    Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                   USDC No. 9:03-CV-154-RHC-HWM
                       --------------------

Before JOLLY, DAVIS, and OWEN, Circuit Judges.

PER CURIAM:*

     Philip Gerald Biquet, Texas prisoner # 1120742, seeks relief

pursuant to 28 U.S.C. § 2254 from his state-court jury-trial

conviction for felony driving while intoxicated.          Biquet was

granted a certificate of appealability (COA) by the district court

on the issues whether trial counsel rendered ineffective assistance

by failing to obtain medical records demonstrating that Biquet (1)

suffered from asthma, thereby justifying his refusal to submit to


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 04-40480
                                       -2-

a breathalyzer test and (2) had previously suffered two broken

ankles, thereby        explaining    Biquet’s      failure   to   satisfactorily

perform those roadside sobriety tests requiring balance.

      Biquet fails to meet the standard for obtaining habeas relief

on his certified claims of ineffective assistance.                 See 28 U.S.C.

§ 2254(d)(1) & (2); Strickland v. Washington, 466 U.S. 668, 697

(1984); Dowthitt v. Johnson, 230 F.3d 733, 741 (5th Cir. 2000).

The introduction at trial of Biquet’s medical records would have

potentially had only a limited impact on the state’s case.                   The

record reveals other evidence of guilt presented at Biquet’s trial

that supports his conviction, including the arresting officers’

observations of intoxication, Biquet’s admission that he consumed

alcoholic beverages prior to his arrest, and Biquet’s inability to

perform sobriety tests, including sobriety tests that did not

require balance.         Under these circumstances, Biquet fails to

demonstrate prejudice resulting from counsel’s alleged errors. See

Strickland, 466 U.S. at 697.

      In a reply brief, Biquet asks this court to broaden the scope

of   the   COA   “to    include     all   issues    presented     that   effected

petitioners right to have received a fair trial.”                 We reject this

request as untimely.        See United States v. Williamson, 183 F.3d

458, 464 n.11 (5th Cir. 1999); United States v. Kimler, 150 F.3d

429, 431 (5th Cir. 1998); United States v. Prince, 868 F.2d 1379,

1386 (5th Cir. 1989).

      AFFIRMED.